DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/28/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicant claims in claim 21 that the line determining unit is configured to “determine the first line and second line based on a boundary between a specific region in an image picked up…” Claim 21 depends from claim 1, which states that a line determining unit is configured to “determine a lower end of the display region as a first line in the pick up element; and determine an upper end of the display region as a second line in the image pickup element”. Claim 1 provides a method for determining the first and second line and claim 21 appears to introducing a new way to select the first and second lines. It is not clear, by the language of the claims, if these two methods are alternatives or combinations. Further, it is unclear if these two methods can be combined since “a specific region” could be anywhere on the display, not just an upper or lower region. If these methods are meant to be alternatives, then the limitations of claim 21 must be amended into claim 1 and indicated as an alternative. If these methods are meant to be combined, the applicant should clarify claim 21 through persuasive argument or amendments.
For the purposes of this action the office will interpret the claim such that the image includes a mask.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 3-4, 6, 8, 12-16 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tajiri et al. (PGPUB 20110221925) in view of Shabtay et al. (PGPPUB 20160050374) and further in view of Yasuhiro et al. (WO2015114906 of record).

Regarding claim 1, Tajiri discloses a control apparatus comprising: 
a line determining unit ([0018] controller for handling line sequences);
determine a lower end of the display as a first line in the image pickup element (Fig. 6A where the upper and lower side of the pickup element is identified); and
determine an upper end of the display region as a second line in the image pickup element (Fig. 6A where the upper and lower side of the pickup element is identified);
a light source control unit ([0071], 11 and a controller is configured to control light exposure) configured to:
determine an irradiation period, wherein the irradiation period is a period between an exposure start timing of a first line in the image pickup element and an exposure end timing of the second line of the image pickup element ([0085]);
control a light source to radiate light during the irradiation period ([0085]), wherein
start of the exposure of the second line in a frame of plurality of frames is earlier than the start of exposure of the first line in the frame (Fig. 6A),
the start of the exposure of the first line in the frame is earlier than the end of the exposure of the second line in the frame (Fig. 6A),
the plurality of frames is associated with the radiation of the light (Fig. 6A).
Tajiri does not disclose determining a display region in an image pickup element of an image pickup unit based on zoom information on the image pickup unit.
However, Shabtay teaches a rolling shutter method that includes determining a display region in an image pickup element of an image pickup unit based on zoom information on the image pickup unit ([0035]-[0041]).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine Tajiri and Shabtay such that the display region was based on zoom information motivated by improving image quality.
Modified Tajiri does not explicitly disclose a light source unit.
However, Yasuhiro teaches a rolling shutter device comprising a plurality of light sources ([0041] and [0044]).

It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine modified Tajiri and Yasuhiro such that the device comprised a light source unit motivated by improving lighting quality for imaging.

Regarding claim 3, modified Tajiri teaches wherein the exposure end timing of the second line is an end timing of an exposure period of the second line (Fig. 6A of Tajiri where when the exposure period begins and ends when exposure of the line begins and ends), and 
an exposure start timing of the second line is a start timing of the exposure period of the second line (Fig. 6A of Tajiri where when the exposure period begins and ends when exposure of the line begins and ends).

Regarding claim 4, modified Tajiri teaches wherein the light source control unit is further configured to determine a length of the irradiation period for each frame of the plurality of frames ([0071] and Fig. 6A), and 
the length of the irradiation period for each frame of the plurality of frames is same ([0071] and Fig. 6A).

Regarding claim 6, modified Tajiri teaches wherein the line determining unit is further configured to change the first line and the second line based on a change of a value ([0085]-[0089] of Tajiri Fig. 5A-7B where timings may be changed and depend on the state of 100R/L, fr and TR),
	the change of value is based on the specific criterion ([0085]-[0089]); and 
	the light source control unit is further configured to change a length of the irradiation period on the changed first line and changed second line ([0020], [0071]).

Regarding claim 8, modified Tajiri discloses wherein the line determining unit is further configured to determine the first line and second line based on scope information of an endoscope that includes the image pickup element ([0027]-[0029] of Yasuhiro where the image pick up device is an endoscope).

Regarding claim 12, Tajiri discloses wherein the light source control unit is further configured to control the light source unit to radiate the lightSP366658US00 for each frame of the plurality of frames in42/44 the irradiation period ([0008]).

Regarding claim 13, Yasuhiro discloses wherein the light source control unit does not cause the light source unit to radiate light during a period that is different than the irradiation period ([0008] of Tajiri where light is not radiated on the detector by a shutter that controls light radiation).

Regarding claim 14, Yasuhiro discloses wherein the light source control unit is further configured to control the light source unit to alternately radiate first light and second light for each from of the plurality of frames [0008] of Tajiri where light is not radiated on the detector by a shutter that controls light radiation).

Regarding claim 15, modified Tajiri does not disclose wherein the first light is white light, and the second light is special light ([0041] and [0044] of Yasuhiro).

Regarding claim 16, Tajiri discloses wherein the light source control unit causes the light source unit to radiate a same type of light for each frame ([0071] where the same light beam is used for during shutter activation).

Regarding claim 18, modified Tajiri does not disclose wherein the light source unit is a semiconductor light source ([0045] of Yasuhiro).

Regarding claim 19, Yasuhiro discloses a control system, comprising: 
an image pickup unit that includes an image pickup unit (13);
a line determining unit configured to ([0018] controller for handling line sequences);
determine a lower end of the display as a first line in the image pickup element (Fig. 6A where the upper and lower side of the pickup element is identified); and
determine an upper end of the display region as a second line in the image pickup element (Fig. 6A where the upper and lower side of the pickup element is identified);
a light source control unit ([0071], 11 and a controller is configured to control light exposure) configured to:
determine an irradiation period, wherein the irradiation period is a period between an exposure start timing of a first line in the image pickup element and an exposure end timing of the second line of the image pickup element ([0085]); and
control a light source unit to radiate light during the irradiation period ([0085]),
start of the exposure of the second line in a frame of plurality of frames is earlier than the start of exposure of the first line in the frame (Fig. 6A),
the start of the exposure of the first line in the frame is earlier than the end of the exposure of the second line in the frame (Fig. 6A),
the plurality of frames is associated with the radiation of the light (Fig. 6A).
Tajiri does not disclose determining a display region in an image pickup element of an image pickup unit based on zoom information on the image pickup unit.
However, Shabtay teaches a rolling shutter method that includes determining a display region in an image pickup element of an image pickup unit based on zoom information on the image pickup unit ([0035]-[0041]).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine Tajiri and Shabtay such that the display region was based on zoom information motivated by improving image quality.
Modified Tajiri does not explicitly disclose a light source unit.
However, Yasuhiro teaches a rolling shutter device comprising a plurality of light sources ([0041] and [0044]).

Regarding claim 20, Yasuhiro discloses a control method, comprising:
determining, by a processor, a lower end of the display as a first line in the image pickup element (Fig. 6A where the upper and lower side of the pickup element is identified); and
determining, by the processor, an upper end of the display region as a second line in the image pickup element (Fig. 6A where the upper and lower side of the pickup element is identified);
determining, by the processor, an irradiation period, wherein the irradiation period is a period between an exposure start timing of a first line in the image pickup element and an exposure end timing of the second line of the image pickup element ([0085]); and
controlling, by the processor, a light source unit to radiate light during the irradiation period ([0085]), wherein
start of the exposure of the second line in a frame of plurality of frames is earlier than the start of exposure of the first line in the frame (Fig. 6A),
the start of the exposure of the first line in the frame is earlier than the end of the exposure of the second line in the frame (Fig. 6A),
the plurality of frames is associated with the radiation of the light (Fig. 6A).
Tajiri does not disclose determining a display region in an image pickup element of an image pickup unit based on zoom information on the image pickup unit.
However, Shabtay teaches a rolling shutter method that includes determining a display region in an image pickup element of an image pickup unit based on zoom information on the image pickup unit ([0035]-[0041]).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine Tajiri and Shabtay such that the display region was based on zoom information motivated by improving image quality.
Modified Tajiri does not explicitly disclose a light source unit.
However, Yasuhiro teaches a rolling shutter device comprising a plurality of light sources ([0041] and [0044]).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine modified Tajiri and Yasuhiro such that the device comprised a light source unit motivated by improving lighting quality for imaging.
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine modified Tajiri and Yasuhiro such that the device comprised a light source unit motivated by improving lighting quality for imaging.

Claims 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tajiri in view of Shabtay in view of Yasuhiro and further in view of Ono (PGPUB 20140375781 of record).

Regarding claim 9, modified Tajiri does not disclose wherein the predetermined criterion includes information of a mask region in an image picked up by an image pickup unit including the image pickup element.
However, Ono disclose wherein the specific criterion includes information of a mask region in an image picked up by an image pickup unit that includes the image pickup element ([0061]).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine modified Tajiri and Ono such that the image was masked motivated by reducing visual distractions during imaging.

Regarding claim 10, modified Tajiri discloses wherein 
the line determination unit is further configured to specific the information of the mask region based on scope information of an endoscope, and the endoscope includes the image pickup unit ([0061] of Ono).

Regarding claim 11, modified Tajiri discloses wherein the line determination unit is further configured to specify the information of the mask region based on a specific image process on the image ([0061] of Ono).

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tajiri in view of Shabtay in view of Yasuhiro and further in view of Feldkhun et al. (PGPUB 20100008588).

Regarding claim 17, modified Tajiri does not disclose wherein the light source unit is a laser light source.
However, Feldkhun teaches an endoscopic device that may comprise LED or laser diodes for illumination ([0126]).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine modified Tajiri and Feldkhun such that a laser light was used for illumination motivated by improving illumination response speed.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tajiri in view of Shabtay in view of Yasuhiro and further in view of Soinio et al. (PGPUB 20080144964).

Regarding claim 21, as best understood, wherein the line determining unit is further configured to determine the first line and the second line based on a boundary between a specific region in an image picked up by the image pickup unit and a mask region around the specific region in the image.
However, Soinio teaches a rolling shutter device that includes rendering an image based on a masked portion of an image near a specific region ([0050]). 
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine modified Tajiri and Soinio motivated by improving image quality.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection relies on new prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS S FISSEL whose telephone number is (313)446-6573.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TRAVIS S FISSEL/Primary Examiner, Art Unit 2872